IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50335
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAVIER RUBEN PEREZ-RUELAS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-00-CR-1493-ALL-H
                       --------------------
                         October 23, 2001

Before REAVLEY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*
     Javier Ruben Perez-Ruelas (Perez) has appealed his
conviction, based on his guilty plea, of having unlawfully
reentered the United States in violation of 8 U.S.C. § 1326.      We
affirm.
     Perez contends that he is entitled to reversal because, at
his rearraignment, the district court did not advise him (1) that
the court must consider any applicable guideline in determining
his sentence and (2) of the effect of the supervised-release term
which he would receive.     See Fed. R. Crim. P. 11(c)(1).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50335
                                -2-

     Perez is not entitled to reversal as a result of the
district court’s not advising him concerning the guidelines,
because the record shows that it did not affect his willingness
to plead guilty.   See United States v. Vasquez-Bernal, 197 F.3d
169, 171 (5th Cir. 1999), cert. denied, 528 U.S. 1130 (2000).
     The district court’s failure to explain the effect of a
supervised-release term was harmless error because the total of
the prison term and the supervised-release term which Perez
actually received, plus the maximum prison term he can receive if
his supervised release is revoked, is less than the maximum
prison term provided by law for the offense, which Perez had been
made aware of at rearraignment.   See United States v. Cuevas-
Andrade, 232 F.3d 440, 444 (5th Cir. 2000), cert. denied, 121 S.
Ct. 1748 (2001).
     AFFIRMED.